                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

ALICIA NAILIA ROYAL,             )
                                 )
     Plaintiff,                  )
                                 )
vs.                              )                     Cause No. 1:18-cv-123-HAB
                                 )
DEPARTMENT OF CHILD SERVICES, )
MYIKELL PAYNE, DANIEL BALDWIN, )
SELMA CAKOR, JENNIFER FLETCHER, )
JAMES PIPPEN, and HOLLY DANIELS, )
                                 )
     Defendants.                 )

                                     OPINION AND ORDER

       This matter comes before the Court on the Department of Child Services’ (“DCS”) Motion

to Dismiss (ECF No. 22) Plaintiff’s pro se Civil Complaint (ECF No. 1). DCS argues that dismissal

is appropriate because: (1) DCS enjoys immunity under the Eleventh Amendment to the United

States Constitution; and (2) DCS is not a “person” for the purposes of 42 U.S.C. § 1983. For the

reasons set forth below, DCS’ motion will be granted.

                      FACTUAL AND PROCEDURAL BACKGROUND

       Plaintiff filed her complaint on May 7, 2018. Broadly speaking, Plaintiff alleges that the

Indiana Department of Child Services and its employees and/or agents acted in concert to remove

her children from her home. DCS filed a motion to dismiss with a supporting memorandum of law

on October 24, 2018, arguing that Plaintiff failed to state a claim against it for the reasons set forth

above. Plaintiff filed her Response (ECF No. 29) on December 28, 2018. The response added

additional facts but did not address the legal points raised in DCS’ motion.
                                        LEGAL ANALYSIS

       Although Plaintiff’s complaint is less than clear, it appears to be alleging that the

Defendants violated her substantive due process right to raise her child, which would theoretically

be actionable under 42 U.S.C. § 1983. See Troxel v. Granville, 530 U.S. 57, 65 (2000); Berman v.

Young, 291 F.3d 976, 983 (7th Cir. 2002). However, as DCS points out, to successfully bring a

claim under § 1983, Plaintiff must allege a specific deprivation of her constitutional rights and

establish that the party sued qualifies as a person acting under the color of state law. Xiong v.

Fischer, 787 F.3d 389, 397 (7th Cir. 2015). There is no question that DCS is a branch of the State

of Indiana. See Ind. Code § 31-25-1-1. That means that DCS is not a person as defined by § 1983

and therefore cannot be sued. See Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989); see

also Badger Catholic, Inc. v. Walsh, 620 F.3d 775, 781 (7th Cir. 2010); Fairley v. Fermaint, 482

F.3d 897, 904 (7th Cir. 2007). Because DCS is not a person, as a matter of law, Plaintiff’s § 1983

claims against DCS are barred. See Id.

       As DCS further points out, to the extent that Plaintiff advances any claim against DCS

outside the auspices of § 1983, the Eleventh Amendment’s principle of sovereign immunity bars

suits against states and their agencies regardless of the relief sought. Seminole Tribe of Fl. v.

Florida, 517 U.S. 44, 58 (1996) (citing Cory v. White, 457 U.S. 85, 90 (1982)). For a private

litigant like Plaintiff to bring a federal lawsuit against a state agency, the state must consent to the

suit. Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984); see also Joseph v. Bd.

of Regents of Univ. of Wis. Sys., 432 F.3d 746, 748 (7th Cir. 2005). The State plainly has not

waived its immunity and consented to be sued in this action, and Plaintiff cannot proceed with any

other claims against DCS.
                             CONCLUSION

For the foregoing reasons, DCS’ Motion to Dismiss (ECF No. 22) is GRANTED.

SO ORDERED on May 9, 2019.

                                   s/ Holly A. Brady
                                  JUDGE HOLLY A. BRADY
                                  UNITED STATES DISTRICT COURT
